Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Specification
The amendment filed 9/24/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new values presented with Table 1. While Applicant alleges the original values are in error, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. Here, while one of ordinary skill in the art may recognize the . 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
Claims 26 and 27 have been amended to utilize the transitional phrase “consisting essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Accordingly, the claims are construed as excluding additional materials that affect the basic and novel characteristic(s) of the invention, presently seen to be “phase stable” polyol blends useful for preparing rigid polyurethane foams (see ¶ 1 and 7 of the specification).
Applicant’s definition of the term “phase stable” as “that the isocyanate-reactive component will not separate when stored for 7 days at about 70 °F (or 21 °C)” within ¶ 17 of the specification is acknowledged. The term “phase stable” is therefore granted this meaning within the claims.
Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 recites “initiator consisting essentially of compound-toluene diamine”. Removal of the word “compound” is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 has been amended to recite “with the proviso that the polyol blend (1) comprises (i) at least 10% by weight and less than 15% by weight of said aromatic polyester polyol, based on 100% by weight of said polyol blend (1), or (2) from 14% to 21% by weight of ethylene oxide, based on 100% by weight of components (a) and (b) in said polyol blend (1)”. Written support is not found for the newly recited “from 14% to 21% by weight of ethylene oxide” range within the specification as originally filed. 
While Applicant argues written support is found within the specification amendment of 9/24/2020, which is said to correct obvious errors within Table 1 of the original disclosure, the Examiner is of the position that the issues of 1) whether the specification amendment constitutes new matter and 2) whether the amendment to claim 19 is compliant with respect to 35 USC 112(a) are separate issues. Even operating under the assumption that the specification amendment does not constitute new matter, the Examiner is still of the position that a 35 USC 112(a) rejection of claim 19 is nevertheless appropriate. The specific examples of Table 1, as amended, are insufficient to represent the entire scope of the claims, which, for instance, possesses a wide range of polyol/blowing agent contents and parameters such as OH values and functionalities. There is insufficient evidence of record that Applicant was in possession of the breadth of claim 19 at the time of filing, particularly since the broader disclosure of the specification only speaks of less than 18 wt% of ethylene oxide with respect to the proviso. Note also the 14% to 21% by weight of ethylene oxide range extends even beyond the 14.8-20.2 wt% values of Table 1 as amended. 
As claims 20-23, 26, and 27 depend from claim 19, they are rejected for the same issue discussed above.
Claim 27 has been amended to recite the genus “toluene diamine”. However, written support is only found for particular isomers of toluene diamine, particularly the 2,3- , 3,4- , 2,4- , and 2,6-isomes (see ¶ 33 of the specification). There is insufficient 
Claim Rejections - 35 USC § 103
Claims 19-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Pat. No. 5,648,019) in view of Williams (US 2015/0322225 A1).
Regarding Claims 19-22, 26, and 27, White teaches storage stable polyol compositions for the purpose of making foams whereby blowing agent is solubilized for at least 5 days (Abstract; Col. 3, Lines 27-57). White teaches the polyol compositions enable a variety of blowing agents to be solubilized/used (Col. 8, Line 1 to Col. 10, Line 38). White teaches examples using a mixture of 45 wt% of sucrose-dipropylene glycol co-initiated polyol with a OH number of 397 (corresponding with (1)(a) of claims), 40 wt% of vicinal toluenediamine (synonymous with o-toluenediamine) initiated ethylene oxide/propylene oxide polyol with a OH number of 500 (corresponding with (1)(b) of claims), and 15 wt% of aromatic polyester polyol with a OH number of 360 (Col. 17, Lines 1-65). White teaches examples that utilize 2 pbw of water per 117.5 pbw isocyanate-reactive blend (see Example 1 of Table 1), which is equivalent to 1.7 wt%. White’s saccharide polyol is not initiated with sorbitol. White teaches the functionality of the aromatic amine polyol is 3 or more (Col. 5, Lines 11-17), the functionality of the polyester polyol is 2 or more (Col. 5, Lines 62-65), and the functionality of the saccharide polyol is 5 or more (Col. 6, Lines 27-55). Although the OH number of the aromatic amine polyol is outside the range claimed, White teaches OH numbers of 200 or more are suitable (Col. 5, Lines 57-65), which overlaps the range claimed. It would White suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of White. See MPEP 2123.
With respect to the proviso of claim 1, White indicates the sucrose polyol is propoxylated and the amine polyol is a polyoxyethylene-polyoxypropylene polyol possessing 68 wt% of oxypropylene groups (Col. 17, Lines 1-11), thus indicating (1)(a) and (1)(b) possess about 15 wt% of ethylene oxide residues. Alternatively, White teaches the amount of polyester polyol is preferably 15 wt% or less (Col. 5, Line 66 to Col. 6, Line 2), which overlaps the range claimed. Further alternatively, White clearly teaches a preference for oxypropylene groups to be present at 50 wt% or more (Col. 4, Lines 49-57), thus suggesting oxyethylene contents overlapping what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and White suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of White. See MPEP 2123.
With respect to the “consisting essentially of” language of claims 26 and 27, White teaches the polyol blends are storage stable polyol compositions for the purpose of making foams whereby blowing agent is solubilized for at least 5 days (Abstract; Col. 3, Lines 27-57). Therefore, the blends of White are not seen to possess additional 
White teaches hydrocarbon blowing agents such as cyclopentane and halogenated blowing agents can be used (Col. 8, Lines 7-14) and describes examples where cyclopentane is used (Example 1 of Table 1), but differs from the subject matter claimed in that halogenated olefin compounds are not described. Williams teaches using a mixture of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane, yields improved thermal conductivity and foam stability (¶ 6; Figures). It would have been obvious to one of ordinary skill in the art to utilize the blowing agent mixtures of Williams within the polyol mixtures of White because doing so would give foams with improved thermal conductivity and foam stability as taught by Williams.
Williams teaches a preference for 25-95 mol% trans-1-chloro-3,3,3-trifluoropropene (1233zd) blended with 5-75 mol% or less of cyclopentane (¶ 6). Given the known molecular weights of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane (70.1 g/mol and 130.5 g/mol respectively), such ranges are equivalent to 38.3-97.3 wt% trans-1-chloro-3,3,3-trifluoropropene and 2.7-61.7 wt% cyclopentane. Such ranges overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Williams suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Williams. See MPEP 2123.
Regarding Claim 23, White teaches polyester polyols possess a OH number of 200 or more (Col. 2, Lines 53-56) and functionality of 2 or more (Col. 5, Lines 62-65), White suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of White. See MPEP 2123.
Claims 19-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albers (US 2014/0213679 A1) in view of Williams (US 2015/0322225 A1).
Regarding Claims 19-23, 26, and 27, Albers teaches stable emulsions for the production of isocyanate-based foams (Abstract) comprising 5-60 wt% polyol A1a (carbohydrate-based polyol; corresponding with polyol a of the claims), 5-60 wt% A1b (aromatic amine polyol; corresponding with polyol b of the claims), and 5-60 wt% A1c (polyester polyol; corresponding with polyol c of the claims) (¶ 12-15, 48). The emulsions are stable preferably for at least 5 days (¶ 54). A1a is preferably started with sucrose or sucrose mixtures, has a OH value of 100-450, and functionality of 2.5-5 (¶ 27). A1b is preferably a reaction product of toluenediamine with alkylene oxide such as ethylene oxide, has a OH value of 100-550, and a functionality of 1.5-5 (¶ 14, 28). A1c is preferably an aromatic polyester polyol with a OH number of 100-450 and functionality of 1.5-3 (¶ 15). Albers teaches o--toluenediamines can be used (¶ 28). Albers taches the incorporation of 0-5 wt% of water (¶ 48). The ranges of Albers overlap those claimed. 
With respect to the claimed proviso, the content of polyester polyol clearly overlaps the range claimed. It would have been obvious to one of ordinary skill in the art Albers suggests the ranges claimed. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Albers. See MPEP 2123. Alternatively, Albers expressly teaches the content of oxyethylene groups in the polyols can be optimized for the purpose of increasing stability (¶ 24). Clearly, Alber indicates the oxyethylene content of the polyols is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal contents of oxyethylene within the scope of the present claims so as to produce desirable stability characteristics.
With respect to the “consisting essentially of” language of claims 26 and 27, Albers teaches the emulsions are stable preferably for at least 5 days (¶ 54). Therefore, the blends of Albers are not seen to possess additional materials that materially affect the basic and novel characteristics of the invention (phase stability). 
Albers teaches hydrocarbon blowing agents such as cyclopentane and halogenated blowing agents can be used (¶ 36), but differs from the subject matter claimed in that halogenated olefin compounds are not described. Williams teaches using a mixture of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane, yields improved thermal conductivity and foam stability (¶ 6; Figures). It would have been obvious to one of ordinary skill in the art to utilize the blowing agent mixtures of Williams within the polyol mixtures of Albers because doing so would give foams with improved thermal conductivity and foam stability as taught by Williams.
Williams teaches a preference for 25-95 mol% trans-1-chloro-3,3,3-trifluoropropene (1233zd) blended with 5-75 mol% or less of cyclopentane (¶ 6). Given the known molecular weights of trans-1-chloro-3,3,3-trifluoropropene and cyclopentane (70.1 g/mol and 130.5 g/mol respectively), such ranges are equivalent to 38.3-97.3 wt% trans-1-chloro-3,3,3-trifluoropropene and 2.7-61.7 wt% cyclopentane. Such ranges overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Williams suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Williams. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning the specification amendment of Table 1 have been considered but are unpersuasive. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. Here, while one of ordinary skill in the art may recognize the existence of an error within Table 1 of the specification, it is unclear how or why one of ordinary skill would recognize the manner by which Applicant amends Table 1, which appears to be rooted in an 
Applicant’s arguments pertaining to the 35 USC 112(a) rejection are also not found persuasive. It is first noted the Examiner is of the position that the issues of 1) whether the specification amendment constitutes new matter and 2) whether the amendment to claim 19 is compliant with respect to 35 USC 112(a) are separate issues. Even operating under the assumption that the specification amendment does not constitute new matter, the Examiner is still of the position that a 35 USC 112(a) rejection of claim 19 is nevertheless appropriate. The specific examples of Table 1, as amended, are insufficient to represent the entire scope of the claims, which, for instance, possesses a wide range of polyol/blowing agent contents and parameters such as OH values and functionalities. There is insufficient evidence of record that Applicant was in possession of the breadth of claim 19 at the time of filing, particularly since the broader disclosure of the specification only speaks of less than 18 wt% of ethylene oxide with respect to the proviso. Note also the 14% to 21% by weight of ethylene oxide range extends even beyond the 14.8-20.2 wt% values of Table 1 as amended.
The prior art rejections over the Parenti reference is withdrawn in view of Applicant’s amendment. With respect to White, Applicant argues the rejection of White in view of Loh is moot in view of the amendments. However, White in view of newly cited Williams suggests all limitations claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.